l l"

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

>l=

RONALD G. BAILEY-EL,
Plainnff,

v. _ Civil Aetion No. RDB»15-2063

 

THE HOUSING AUTHORITY OF

BALTIMORE CITY, et ai, *
Defendantsl *
>l< * * =r >¢< x >t- * * * * * *

MEMORANDUM ORDER

Pending before this Court is Plaintiff’s Motion for]ury Trial (ECF No. 39); Plaintist
Motion to Appoint Counsel (ECF No. 40); and Defendant Housing Authority of Baltimore
City’s (“I-IABC”) Motion to Dismiss based on Plaintiff’ s failure to answer interrogatories and
respond to requests for production (ECF No. 45). The parties’ submissions have been
reviewed and no hearing is necessary. See Local Rule 105.6 (D Md. 2018). For the reasons
stated herein, Plaintiff’s Morion for jury Trial (ECF No. 39) is DENIED; Plaintiff’s Motion
to Appoint Counsel (ECF No. 40) is DENIED; and HABC’s Motion to Dismiss (ECF No.
45) is DENIED. Plaintiff shall have until February l, 2019 to comply \vith Defendant’s
discovery requests Upon the expiration of this deadline, H_ABC is granted leave to renev.7 and
supplement its Motion to Dismiss (E`,CF No. 45) until February 15, 2019.

Plaintist jury trial demand is untimely Pursuant to Federal Rule of Civil Procedure
38, Plainu'ff was required to make a jury demand within fourteen days of the last pleading
directed to the issue. Failure to comply With the rule constitutes a Waiver to trial by jury. Fed.
R. Civ. P. 38(d). Amendments or supplemental pleadings do not extend the time for making

1

 

 

 

my
y _

a jury trial demand except as to new issues raised in the amendment Brz`z‘f n Km<`g})f Pub. Ca.,
42 F.R.D. 593, 594 (D.S.C. 1967); 9 Charles Alan Wright & Arthur R. Miller, Fed. Prac. &
Proc. Civ. § 2320 (3d ed.). An Amended Complaint which merely presents a “new theory of
recovery” or contains “artful rephrasings” does not revive the deadline. Roren 1). Dz`c)é, 639 F.2d
82, 94 (2d Cir. 1980).

Plaintiff commenced this action on July 14, 2015. On March 30, 2018, nearly one year
after the United States Court of Appeals for the Fourth Circuit remanded this case, _Bailey-El
filed an Amended Complaint. (ECF No. 38). On April 2, 2018, he requested a jury trial for the
first time. (ECF No. 39.) 'I`he Amended Complaint does not raise new issues. Instead, it
merely provides additional information concerning an asserted due process claim arising from
Defendant’s alleged denial of his request for arbitration Accordingly, Plaintiff"s Motion for
jury ran (ECF NO. 39) is DENIED as untimely

Plaintiff additionally seeks the appointment of counsel. Pursuant to 28 U.S.C. §
1915(e)(1), this Court has discretion to appoint counsel in a civil case. Appointment of
counsel is only appropriate when the litigant presents “exceptional circumstances.” Cao,é v.
Boundr, 518 F.2d 779, 780 (4th Cir. 1975). To make this determination, this Court must
consider the “characteristics of the claim and the litigant.” W/'az`senant a Yuam, 739 F.2d 160,
163 (4th Cir. 1984). No exceptional circumstances warrant the appointment of counsel in this
case. Plaintiff has ably litigated his claim, citing statutory authority and case precedent
_Accordingly, Plaintiff’s Motion to Appoint Counsel (ECF No. 40) is DENIED.

Finally, Pla_intiff asserts that dismissal is not warranted while his Motion to Appoint

Counsel (ECF No. 40) remains pending However, no stay has been entered excusing

 

Plaintiff’s failure to engage in discovery Accordingly, this Court has the authority to dismiss

Plaintiff’s claims. §ee, e.g., l_.a)zderr a Bei/Af/antz`ri\letwone jen)z`c'er, Inr., 911 F. Supp. 174 (D. Md.

 

1995) (dismissing case because of plaintiffs failure to cooperate with discovery). l

'l`o afford the pro re Plaintiff an additional opportunity to litigate his claimsJ however,

this Court shall DENY HBAC’s Motion to Dismiss. Plaintiff shall have until February 1, 2019

to respond to HABC’s interrogatiories_ and requests for production Upon the expiration of

this deadline, Defendant is granted leave to renew and supplement its Motion to Dismiss (E(_`,F

No. 45) until February 15, 2019. Plaintiff is advised that the failure to respond to discovery
requests may warrant dismissal of his claims

_Accordingly, it is HEREBY ORDERED this 13th day of january, 2019 that: l

1) Plaintift’s Motion for jury Trial (ECF No. 39) is DENIED; 5

2) Plaintiff’s Motion to Appoint Counsel (ECF No. 40) is DENIED; and '

3) HBAC’s Motion to Dismiss (ECF No. 45) is DENIED. , .

4) The Clerk of Court shall transmit a copy of this Order to all counsel of record. i

MM

Richard D. Bennett '
United States District]udge

 

